—Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about July 9, 1991, which dismissed plaintiff’s complaint, unanimously affirmed, without costs.
The IAS Court correctly determined that it was without subject matter jurisdiction. Education Law § 6224 (4) confers exclusive jurisdiction over tort claims involving city university officials acting on behalf of a college of that university on the Court of Claims. The court also properly dismissed the defamation action as time barred.
We have considered plaintiff’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Wallach, Kupferman and Nardelli, JJ.